DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julia A. Thomas (Reg. No. 52,283) on April 21, 2022.

The application has been amended as follows: 

26. 	(Currently Amended) A transceiver, 
wherein the transceiver is configured to transmit data in at least one transmission time interval on certain allocated resource elements of a wireless communication system; 
wherein the transceiver is configured to transmit a sounding reference signal, SRS, in a blanked part of a at least partially blanked transmission time interval for a data block to be received by the transceiver;
wherein the transceiver is configured to transmit or receive data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in a time domain and a number of sub-carriers in a frequency domain, wherein the transmission time interval is defined by a predefined number of symbols in the time domain; and
wherein the transmission time interval is shorter than one subframe.

27. 	(Cancelled)

28. 	(Cancelled) 

40. 	(Currently Amended) Wireless communication system, comprising 
a transceiver of a first type; 
wherein the transceiver of the first type is configured to transmit data in at least one transmission time interval on certain allocated resource elements of a wireless communication system; 
wherein the transceiver of the first type is configured to at least partially blank a transmission time interval for a data block to be transmitted; 
wherein the transceiver of the first type is configured
- 	to signal to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval for the data block to be transmitted, 
wherein the transceiver of the first type is configured to transmit data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in [[the]]a time domain and a number of sub-carriers in [[the]]a frequency domain, 
wherein the transmission time interval is defined by a predefined number of symbols in the time domain, 
wherein the transmission time interval is shorter than one subframe; and 
a transceiver of a second type; 
wherein the transceiver of the second type is configured to receive data in at least one transmission time interval on certain allocated resource elements of a wireless communication system; 
wherein the transceiver of the second type is configured to transmit a sounding reference signal, SRS, in a blanked part of a at least partially blanked transmission time interval for a data block to be received by the transceiver;
wherein the transceiver of the second type is configured to transmit or receive data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in a time domain and a number of sub-carriers in a frequency domain, wherein the transmission time interval is defined by a predefined number of symbols in the time domain; and
wherein the transmission time interval is shorter than one subframe.

42. 	(Currently Amended) A method for receiving, comprising: 
receiving data in at least one transmission time interval on certain allocated resource elements of a wireless communication system; 
transmitting a sounding reference signal, SRS, in a blanked part of a at least partially blanked transmission time interval for a data block to be received;
wherein a transceiver is configured to transmit or receive data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in a time domain and a number of sub-carriers in a frequency domain, wherein the transmission time interval is defined by a predefined number of symbols in the time domain; and
wherein the transmission time interval is shorter than one subframe.

44. (Currently Amended) A non-transitory digital storage medium having a computer program stored thereon to perform the method for receiving, comprising: 
transmitting data in at least one transmission time interval on certain allocated resource elements of a wireless communication system; 
transmitting a sounding reference signal, SRS in a blanked part of a at least partially blanked transmission time interval for a data block to be received, when said computer program is run by a computer;
wherein the transceiver is configured to transmit or receive data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in a time domain and a number of sub-carriers in a frequency domain, wherein the transmission time interval is defined by a predefined number of symbols in the time domain; and
wherein the transmission time interval is shorter than one subframe.

Allowable Subject Matter
Claims 1, 4 – 26, and 29 – 44 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

LEE discloses WTRU receives communication in the second direction and determines the information that includes priority symbols (i.e. resource elements) is associated with communication in the second direction, where the WTRU mutes the one or more TF resources via a blanking operation. While LEE teaches the blanking operation, LEE does not explicitly teach “the transceiver is configured to at least partially blank a transmission time interval for a data block to be transmitted; wherein the transceiver is configured - to signal to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval for the data block to be transmitted, wherein the transceiver is configured to transmit data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in the time domain and a number of sub-carriers in the frequency domain, wherein the transmission time interval is defined by a predefined number of symbols in the time domain, wherein the transmission time interval is shorter than one subframe.”

SEO discloses base station receiving a bitmap indicating an available subframe set from a neighboring base station, determining whether to set a null region in a first downlink subframe on a first carrier based on the bitmap, mapping a downlink control channel or a downlink data channel to the first downlink subframe including a control region, a data region and the null region, where the null region corresponds to a portion or all of a control region of a second downlink subframe. However, SEO does not explicitly teach “the transceiver is configured to at least partially blank a transmission time interval for a data block to be transmitted; wherein the transceiver is configured - to signal to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval for the data block to be transmitted, wherein the transceiver is configured to transmit data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in the time domain and a number of sub-carriers in the frequency domain, wherein the transmission time interval is defined by a predefined number of symbols in the time domain, wherein the transmission time interval is shorter than one subframe.”

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “wherein the transceiver is configured to transmit data in at least one transmission time interval on certain allocated resource elements of a wireless communication system; wherein the transceiver is configured to at least partially blank a transmission time interval for a data block to be transmitted; wherein the transceiver is configured - to signal to another transceiver a transmission grant in a blanked part of the at least partially blanked transmission time interval for the data block to be transmitted, wherein the transceiver is configured to transmit data using a data signal, the data signal comprising a plurality of frames, each frame comprising a plurality of subframes, and each subframe comprising a number of symbols in the time domain and a number of sub-carriers in the frequency domain, wherein the transmission time interval is defined by a predefined number of symbols in the time domain, wherein the transmission time interval is shorter than one subframe” as recited in Claim 1. Similar limitations are presented in the independent Claims 26, and 40 – 44.

Dependent claims 4 – 25, and 29 – 39 further limit the allowed independent claims 1, 26, and 40 – 44. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
XIONG et al – the cellular base station multiplexes the xPDCCH and xPDSCH in TDM manner, receives a symmetric uplink transmission with xPUCCH and PUSCH multiplexed in TDM manner, partitions TTI for the radio link such that each TTI includes a DCI region reserved for xPDCCH, UCI reserved for xPUCCH, a symmetric UL/DL data region, and dynamically assigned the symmetric UL/DL region to used for xPDSCH, xPUSCH or an almost blank subframe (ABS)
ROESSEL et al – the apparatus receives and/or transmits data according to a TDD time grid, where the time grid defines a subframe or a subframe block including time periods corresponding to OFDM symbols for receiving or transmitting the data and defines symbol spacing times within the subframe or subframe block, and the apparatus blanks a first OFDM symbol to provide a switching interval during a time period corresponding to the first OFDM symbol that is associated with a first sampling frequency that is faster than a second sampling frequency associated with a second OFDM symbol

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/KHALED M KASSIM/Primary Examiner, Art Unit 2468